Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to the remarks filed 3/4/2021.
Response to Amendment
2.	Claims 41 and 53 have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendment.
	The double patenting rejection has been withdrawn based on the amendments to the independent claims.
	Regarding dependent claims 42 and 54, the Applicant discussed during the interview that Applicant intends claims to be more directed to the teachings of the disclosure that predict one or more other device actions to follow the identified device action (69 of Applicant’s disclosure).  However, additional clarifications would be required to further focus the limitations. Further doing so may advance prosecution.
	Regarding claims 48 and 58 Applicant argues that the cited art does not teach the limitations.  Examiner respectfully disagrees.
Regarding claim 48 Watanabe teaches The data processing system of claim 41, wherein the first identifier includes an identifier associated with an application installed on the first plurality of remote electronic devices and the first plurality of device action-command pairs are specific to the application (col 12 l. 20-34: application; l. 45-56; col 13 l. 23-37; col 14 l. 27-53).  The citations mention where the voice commands are commands directed to applications of the various devices, and even further where the identity information specifies the device, but more specifically the application of that device.  Thus the limitations do not yet overcome the art of record.

Claim Objections
4.	Claim 43 is objected to.  Claim 43 recites: The data processing system of claim 41, wherein the digital component includes an audio digital component; where claim 41 has been amended to replace digital component with third-party content item.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 41-51, 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (9,443,527) in view of Bakish 2016/0111091 in further view of Jin et al (10,096,319).

Regarding claim 41 Watanabe et al (9,443,527) teaches A data processing system (figure 2) to provide content responsive to voice- based interactions, comprising: 
a memory to store (i) first device action data including a first plurality of device action-command pairs supported by a first plurality of remote electronic devices and defined by a provider of the first plurality of remote electronic devices, and (ii) second device action data including a second plurality of device action-command pairs supported by a second plurality of remote electronic devices and defined by a provider of the second plurality of remote electronic devices, each device action-command pair including a respective device action of a plurality of device actions and a respective device executable command of a plurality of device executable commands to trigger performance of the respective device action (fig 1, 2, 3; abstract: system for controlling multiple devices, controls for the device are incorporated into a device control registry which catalogs device command controls; Individual ASR grammars are constructed for the devices; col 2 l. 33-55); 
a device action customization component to maintain a first mapping between a first identifier and the first device action data, and maintain a second mapping between a second identifier and the second device action data (abstract; col 2 l. 33-55; col 14 l. 27-53: identity of the new device, commands necessary to execute the relevant commands); 
fig 1, 2, 3; col 4 l. 26-49: multiple devices connected; col 6 l. 1-2; col 12 l. 16-24; col 13 l. 8-22 – voice based query; col 15 l. 5-6); 
the device action customization component to identify, responsive to receipt of the audio signal [and the first identifier], the first device action data using the first mapping between the [first] identifier and the first device action data (abstract; fig 1, 2, 3; col 4 l. 26-49: multiple devices connected; col 6 l. 1-2; col 12 l. 16-24; col 13 l. 8-22 – voice based query; col 14 l. 27-53; col 15 l. 5-6); 
a natural language processor component to identify, responsive to identifying the first device action data and using content associated with the audio signal, a device action-command pair of the first plurality of device action-command pairs in the first device action data (col 12 l. 45: NLU unit; col 12 l. 16-24 – NLU performs semantic interpretation to determine device, command, and desired action); 
the device action customization component to identify a context of the voice-based query based on the first device action data or the device-command pair (col 12 l. 11-20: determine the meaning; col 12 l. 45-56); 
a content selector component to select a component based on the context of the voice-based query (col 2 l. 11-14; col 12 l. 45-56; col 18 l. 59-65); and 
the communications interface to transmit the component and a device executable command associated with the device action-command pair to the remote electronic device, the device executable command to cause performance of a device action col 12 l. 26-34,  l. 45-56 – teaching an ASR and NLU system for controlling multiple electronic devices; determining user voice queries to obtain required information to perform intended action).

The reference teaches multiple remote devices/a system for controlling multiple devices, where the devices have their individual ASR grammars and identity/identifier and description information (for specifying the capabilities and functionalities associated with that specific device).  The system (or any device working with the additional devices) receives an identifier (col 14 l. 29-31 communication link…communicate the identity…of device); an ASR device can receive a voice query and provide the information to a specific device (with the device including an identifier stored with the commands); a non-ASR device can receive a voice query (capture audio signals including speech col 15 l. 5-6) and send for ASR processing (requiring the non-ASR identifier and its corresponding commands/actions).  Sill further, a user may indicate how wishes to control the device…including indicating a…identifier.
 
For the purposes of advancing prosecution Bakish further teaches
a communications interface to receive, from a remote electronic device of the first plurality of remote electronic devices, an audio signal and the first identifier, the audio signal obtained by the remote electronic device responsive to a voice-based query; 
the device action customization component to identify, responsive to receipt of the audio signal and the first identifier, the first device action data
abstract; [0024] In some embodiments, the IOT module of the end-user device sends to the cloud-based engine a dictionary-ID or dictionary identifier, which may be a string or number or code that is unique for each device, or device -type, or device -model, or device -manufacturer, or device -mode-of-operation; and the transmitted dictionary-ID code or identifier may be used by the remote cloud-based ASR system for limiting or selecting of filtering the vocabulary dictionary that is used by the cloud ASR, thereby tailoring the dictionary used for the particular device or device -type or device -model or device -mode; and thereby increasing the recognition rate and/or accuracy and/or speed…)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Bakish presenting a reasonable expectation of success in still allowing for the processing of voice commands for the appropriate device.


Watanabe does not specifically teach where Jin teaches 
the device action customization component to identify a context of the voice-based query based on the first device action data or the device-command pair (abstract; col 2 l. 4-24 determine physical or emotional characteristics of user based on voice input); 
a content selector component to select, based on the context of the voice-based query, a third-party content item for presentation by the remote electronic device (col 2 l. 12-14: determined physical and emotional stats of a user may be used to select relevant audio or visual content for presentation to the user; col 5 l. 35-57: current physical and/or emotional condition of the user may facilitate the ability to provide highly targeted audio content, such as audio advertisements; col 12 l. 31-36 third party entities such as advertisers; col 12 l. 37-40, 53-64); and 
the communications interface to transmit the third-party content item and a device executable command associated with the device action-command pair to the remote electronic device, the device executable command to cause performance of a device action associated with the device action-command pair and the third-party content item for presentation by the remote electronic device (abstract: first voice data generated by user…determining content for presentation using first data tag and voice data; fig 1, 2, 4; col 1 l. 63-col 2 l. 3 – voice based commands; col 2 l. 4-24 relevant content based on state determined from voice input; col 5 l. 35-57; col 12 l. 37-64: audio advertisements may be presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Jin for an improved system allowing for relevant content to be provided to a user for added customization and assistance.


Regarding claim 42 Watanabe teaches The data processing system of claim 41, wherein the device action is a first device action and the data processing system comprising: 
the device action customization component to: 
col 13 l. 27-35); 
identify one or more second device actions following the first device action associated with the device-action command pair in the predefined sequence of device actions(col 13 l. 27-35); and 
identify an attribute of the context of the voice-based query based on the one or more second device actions following the first device action (col 12 l. 11-20; col 12 l. 26-34,  l. 45-56 – context of voice query associated with device command and action).
  
Regarding claim 43 Watanabe teaches The data processing system of claim 41, wherein the digital component includes an audio digital component (col 2 l. 11-14; col 18 l. 59-67).  
See objection above, where the claim is further rejected for similar rationale and reasoning as claim 41, where Jin teaches the third-party content item includes an audio content item.

Regarding claim 44 Watanabe teaches The data processing system of claim 41, comprising: 
the memory to maintain a first plurality of responses for serving to the first plurality of remote electronic devices, each response of the first plurality of responses mapped to a corresponding device-action pair of the first plurality of device-action pairs abstract; col 2 l. 11-14; col 2 l. 33-55; col 14 l. 27-53); 
the device action customization component to identify a response of the first plurality of responses corresponding to the device action-command pair (abstract; col 2 l. 33-55; col 14 l. 27-53); and 
the communications interface to transmit the response to the remote electronic device for presentation (abstract; col 2 l. 11-14; col 2 l. 33-55; col 12 l. 45-53; col 14 l. 27-53; col 18 l. 59-67).  

Regarding claim 45 Watanabe teaches The data processing system of claim 41, comprising: 
the memory to maintain, for each device action-command pair of the first plurality of device action-command pairs, one or more corresponding keywords (abstract; col 2 l. 33-55; col 13 l. 23-37); and 
the device action customization component to identify the context of the voice-based query based on the one or more keywords associated with the device action-command pair identified by the natural language processor component (fig 1, 2; abstract; col 12 l. 11-24).
  
Regarding claim 46 Watanabe teaches The data processing system of claim 41, wherein the first identifier includes a device model identifier (ID) indicative of a device model of the first plurality of remote electronic devices and the first plurality of device col 14 l. 27-53: identity and capabilities of device; description; model number; functionality; commands).  

Regarding claim 47 Watanabe teaches The data processing system of claim 46 comprising: 
the memory to maintain a description of the first plurality of remote electronic devices associated with the device model (col 14 l. 27-53); and 
the device action customization component to identify an attribute of the context of the voice-based query based on the description of the first plurality of remote electronic devices associated with device model (Col 12 l. 11-20; col 14 l. 27-53).  

Regarding claim 48 Watanabe teaches The data processing system of claim 41, wherein the first identifier includes an identifier associated with an application installed on the first plurality of remote electronic devices and the first plurality of device action-command pairs are specific to the application (col 12 l. 20-34: application; l. 45-56; col 13 l. 23-37; col 14 l. 27-53).  

Regarding claim 49 Watanabe teaches The data processing system of claim 48 comprising: 
the memory to maintain a description of the application installed on the first plurality of remote electronic devices (abstract; col 14 l. 27-53); and 
col 12 l. 11-20; abstract; col 14 l. 27-53).  

Regarding claim 50 Watanabe teaches The data processing system of claim 41 comprising: 
the device action customization component to identify one or more parameter values of the device executable command associated with the device action-command pair (col 12 l. 26-34, 45-53; col 13 l. 23-37; col 14 l. 27-53); and 
the device action customization component to identify an attribute of the context of the voice-based query based on the one or more parameter values of the device executable command associated with the device action-command pair (abstract; col 2 l. 33-55; col 12 l. 11-20; col 12 l. 26-34, 45-53; col 13 l. 23-37; col 14 l. 27-53).  

Regarding claim 51 Watanabe teaches The data processing system of claim 41, comprising: the device action customization component to provide a user interface to allow 4835-3572-3888.14Ally Dkt: 098981-5689 (GGL-089USCN2) transmission of the device action data and the first identifier to the data processing system (fig 1, 2, 3; col 3 l. 41-51; col 4 l. 26-51; col 13 l. 46-50; col 14 l. 27-53).  


Regarding claim 53 Watanabe, Bakish, and Jin teach A method of providing content responsive to voice-based interactions, the method comprising: 

maintaining a first mapping between a first identifier and the first device action data, and a second mapping between a second identifier and the second device action data; 
receiving, from a remote electronic device of the first plurality of remote electronic devices, an audio signal and the first identifier, the audio signal obtained by the remote electronic device responsive to a voice-based query; 
identifying, responsive to receipt of the audio signal and the first identifier, the first device action data using the first mapping between the first identifier and the first device action data; 
identifying, responsive to identifying the first device action data and using content associated with the audio signal, a device action-command pair of the first plurality of device action-command pairs in the first device action data; 
identifying a context of the voice-based query based on the first device action data or the device-command pair; 
, a third- party content item for presentation by the remote electronic device; and 
transmitting the third-party content item and a device executable command associated with the device action-command pair to the remote electronic device, the device executable command to cause performance of a device action associated with the device action-command pair and the third-party content item for presentation by the remote electronic device. 
Recites limitations similar to claim 41 and is rejected for similar rationale and reasoning. 

Claim 54 recites limitations similar to claim 42 and is rejected for similar rationale and reasoning. 
Claim 55 recites limitations similar to claim 45 and is rejected for similar rationale and reasoning. 
Claim 56 recites limitations similar to claim 46 and is rejected for similar rationale and reasoning. 
Claim 57 recites limitations similar to claim 47 and is rejected for similar rationale and reasoning. 
Claim 58 recites limitations similar to claim 48 and is rejected for similar rationale and reasoning. 
Claim 59 recites limitations similar to claim 49 and is rejected for similar rationale and reasoning. 
Claim 60 recites limitations similar to claim 50 and is rejected for similar rationale and reasoning. 


8.	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bakish in further view of Jin in further view of Fry (2014/0142945).

Regarding claim 52 Watanabe teaches The data processing system of claim 41, comprising: the device action customization component to [provide a restful application programming interface (API) to] allow transmission of the first and second device action data and the first and second identifiers to the data processing system (fig 1, 2, 3; col 3 l. 41-51; col 4 l. 26-51; col 13 l. 46-50: connect to a different device).  
While Watanabe teaches communication and transmission of information between devices it does not explicitly teach where Fry teaches an API (fig 1; 17 application program interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fry presenting a reasonable expectation of success in still transmitting the data.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657